DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/2/21, see pages 5-9, with respect to claims 1-12, have been fully considered but they are not persuasive. Accordingly, the rejection of claims 1-12 under U.S.C. §103 is respectfully maintained.
Regarding Applicant’s remarks directed towards the rejection of claim 1 and 12 wherein Applicant alleges that a person with ordinary skill in the relevant art would not have predicted that the cited references could have been combined to successfully arrive at each and every limitation of the presently amended claims, specifically that the "convex portions" disclosed in Dirckx et al. do not appear to correspond to the structures identified as convex portions in the present invention: in response to Applicant’s arguments that the limitation “convex portions” appears to not be reasonably interpreted, the examiner recognizes that the pending claims must be "given their broadest reasonable interpretation consistent with the specification" (see Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 Fed. Cir. 2005). Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach (see In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 Fed. Cir. 1999). In this case, the instant specification states in [0022] that the “shape of the convex portions 8 constituting the microstructure 7 is not necessary to be a geometrically 
Regarding Applicant’s remarks directed towards the rejection of claims 1 and 3-10 wherein Applicant alleges that a channel having convex portions having the claimed height and diameter is not taught by prior art of record: in response to Applicant’s arguments that a channel having convex portions having the claimed height and diameter is not explicitly taught by the prior art of record, it is the position of the examiner that a channel having a convex portions having the claimed height and diameter is taught by the prior art of record. Specifically, Kwak teaches a microstructure (referred to as microchannel in the second paragraph in μm) and a bottom diameter of 10 μm to 500 μm (see Figure 5A which shows a transverse measurement of the bottom having a width or thickness of about 50 μm). In addition, Khan teaches an aspect ratio of the convex portions of a microstructure (referred to as aspect ratio of the posts of a resuspension chamber, ratio which is defined in [0031] by the distance between the posts and the width of each side of the post, see Figure 3 of Khan which shows posts 30 of a resuspension chamber which correspond to convex portions of microstructure).
Regarding Applicant’s remarks directed towards the rejection of claim 2 and 12 wherein applicant alleges that the prior art of record does not disclose an oxygen ratio within the range of the instant claim: in response to Applicant’s argument that the oxygen ratio cited is not within the claimed range. In this case, Young teaches a working composition comprising a polymer wherein the polymer is polyurethane whose molecular formula is (C17H16N2O4)n (see attached compound summary) and therefore inherently has the ratio of (4 oxygen/ (17 carbon + 4 oxygen + 2 nitrogen)) i.e. ~ 0.17 value which is within the instant claim’s ratio range of 0.01 to 0.2
In response to applicant's argument that a reason why it would be beneficial to have a lower oxygen atom ratio is not provided, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings"); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Additionally, there is a motivation to combine, namely that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polymer which inherently has an oxygen atomic ratio as taught by Young on the surface of the detection zone of Idegami for the benefit of extending the functionality of further additives to surface coatings (see the last paragraph in page 3 of the attached translation of Young which recites “the present invention can be applied to polymer coatings. This is because the particles can be embedded directly in these coatings to extend the functionality of further additives to surface coatings”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2010/0255512) in view of Dirckx et al (US 20160207042). 
Regarding claim 1 and 11, Wu teaches a membrane carrier (referred to as substrate 10) comprising a flow path (referred to as channel 11 in Figure 1A and described on [0033] ) and a detection zone (referred to as third region 113 in [0040], see further [0043] where an optical signal corresponding to the concentration of an enzyme involved in a reaction can be detected), wherein a microstructure (which occurs in nitrocellulose layers at the bottom of the third region 113 having a hollow-matrix conformation, see [0033]) is formed at the bottom of the flow path and a mean surface roughness in the microstructure is 0.005 μm to 10.0 μm (see [0033], which recites “[f]or optimizing the result of the 
Wu does not explicitly teach a microstructure comprising a plurality of convex portions having a height of 5 μm to 1000 μm and a bottom diameter of 10 μm to 500 μm.
In the analogous art of providing fluidic systems having channels, Dirckx teaches convex portions of a surface that mates with a cover (see [0114] of Dirckx), wherein the convex portions have a height of 5 μm to 1000 μm (a height of a convex portion corresponds to a radius of curvature of the convex portion, see [0114] of Dirckx which recites that “radius of curvature of for example, less than or equal to about 100 μm, less than or equal to about 50 μm, less than or equal to about 30 μm, less than or equal to about 20 μm, less than or equal to about 10 μm, less than or equal to about 5μm, less than or equal to about 3 μm, less than or equal to about 2 μm, less than or equal to about 1 μm, less than or equal to about 0.5μm, or less than or equal to about 0.1 μm. In some embodiments, the radius of curvature of a curved corner of a channel may be, e.g., greater than or equal to about 0.1 μm, greater than or equal to about 0.5 μm, greater than or equal to about 1 μm, greater than or equal to about 2 μm, greater than or equal to about 3 μm, greater than or equal to about 5 μm, greater than or equal to about 10 μm, greater than or equal to about 20 μm, greater than or equal to about 30 μm, greater than or equal to about 50 μm, or greater than or equal to about 100 μm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convex portions of Dirckx into the microstructure of Wu for the benefit of “increase[ing] the amount of 
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to change height and bottom diameter of the convex portions, since such modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2010/0255512) in view of Kwak et al (Convex Grooves in Staggered Herringbone Mixer Improve Mixing Efficiency of Laminar Flow in Microchannel). 
Regarding claim 1 and 11, Wu teaches a membrane carrier (referred to as substrate 10) comprising a flow path (referred to as channel 11 in Figure 1A and described on [0033] ) and a detection zone (referred to as third region 113 in [0040], see further [0043] where an optical signal corresponding to the concentration of an enzyme involved in a reaction can be detected), wherein a microstructure (which occurs in nitrocellulose layers at the bottom of the third region 113 having a hollow-matrix conformation, see [0033]) is formed at the 
Wu does not explicitly teach that the microstructure comprises a plurality of convex portions having a height of 5 μm to 1000 μm and a bottom diameter of 10 μm to 500 μm.
In the analogous art of providing microfluidic devices for detection of chemical and biological molecules i.e. a micro-scale analytical device, Kwak teaches a microstructure (referred to as microchannel in the second paragraph in page 4) comprising a plurality of convex portions (referred to as a convex SHM structure
on the bottom of the microchannel in in the second paragraph in page 4) having a height of 5 μm to 1000 μm (see Figure 5 which shows a height of 50 μm) and a bottom diameter of 10 μm to 500 μm (see Figure 5A which shows a transverse measurement of the bottom having a width or thickness of about 50 μm). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convex portions of Kwak into the microstructure of Wu for the benefit of achieving high mixing efficiency, see the second paragraph in page 2 of Kwak which recites “[i]n this study, we fabricated a new SHM that has positive convex grooves pattern and compared the mixing efficiencies with conventional negative patterns. The positive grooves pattern is convex structures above the bottom surface of the microchannel”, see further the first paragraph of Kwak which recites “the positive SHM shows the highest mixing efficiency among tested operation modes”).
.  
Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Idegami (JP2013053897, see attached translation) and Wu et al. (US2010/0255512), and further in view of Dirckx et al (US 20160207042).
Regarding claim 1, Idegami teaches a membrane carrier (1) comprising a flow path (referred to as a minute flow path in [0033]) and a detection zone (which is occupied by labelling substance 16 as shown in Figure 1, see further Figure 6C, Figure 6B and [0049]-[0051] wherein the change in intensity of a red line of labelling substance 16 is shown on the liquid absorbing carrier 1 when the antigen 12 is detected in the detection zone) wherein a microstructure (see Figure 2A which shows a microstructure and Figure 2B which shows that the liquid absorbing carrier 1 may constitute a laminate 7 of the structure 6 having a pillar i.e. a protrusion, see further on [0028] wherein ‘[t]he laminate 3 is a structure 5 having a plurality of 
Idegami does not explicitly teach a microstructure comprising a plurality of convex portions and having a mean surface roughness in a microstructure of 0.005 to 10.0 micrometers. 
However, in the analogous art of providing an analytical strip containing a substrate having a channel thereon for quantitative assays of biological fluids, Wu teaches a channel 11, wherethrough a fluid sample can flow, having a surface roughness preferably ranging from 3 micrometers to 50 micrometers (see [0033] of Wu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the undisclosed surface roughness of the channel formed at the bottom of the flow path of Idegami to have selected the overlapping portion of the ranges disclosed by Wu et al because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the undisclosed surface roughness of the channel formed at the bottom of the flow path of Idegami with the surface roughness of Wu for the benefit of optimizing the result of the casting process (see [0033] of Wu et al). 
The combination of Idegami and Wu does not teach a microstructure comprising a plurality of convex portions having a height of 5 μm to 1000 μm and a bottom diameter of 10 μm to 500 μm.

However, in the analogous art of providing fluidic systems having channels, Dirckx teaches a convex portion of a surface that mates with a cover (see [0114] of Dirckx). In addition, Dirckx teaches convex portions of a surface that mates with a cover (see [0114] of Dirckx), wherein the convex portions have a height of 5 μm to 1000 μm (a height of a convex portion corresponds to a radius of curvature of the convex portion, see [0114] of Dirckx which recites that “radius of curvature of for example, less than or equal to about 100 μm, less than or equal to about 50 μm, less than or equal to about 30 μm, less than or equal to about 20 μm, less than or equal to about 10 μm, less than or equal to about 5μm, less than or equal to about 3 μm, less than or equal to about 2 μm, less than or equal to about 1 μm, less than or equal to about 0.5μm, or less than or equal to about 0.1 μm. In some embodiments, the radius of curvature of a curved corner of a channel may be, e.g., greater than or equal to about 0.1 μm, greater than or equal to about 0.5 μm, greater than or equal to about 1 μm, greater than or equal to about 2 μm, greater than or equal to about 3 μm, greater than or equal to about 5 μm, greater than or equal to about 10 μm, greater than or equal to about 20 μm, greater than or equal to about 30 μm, greater than or equal to about 50 μm, or greater than or equal to about 100 μm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convex portions of Dirckx into the microstructure of Wu for the benefit of “increase[ing] the amount of fluid being deposited from the fluid plug flowing along a portion of the channel”, see [0114] of Dirckx). 
In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 7, the combination of Idegami, Dirckx and Wu teach the membrane carrier according to claim 1, which is a membrane carrier (referred to as a liquid absorption carrier 1 in [0026] of Idegami) for a detection kit (referred to as immunochromatographic test strip 0 in [0025] of Idegami), which detects a target substance (referred to as substance to be detected in [0002] of Idegami) in a liquid sample (detector 15 detects the color change of the detection substance area containing the labelling substance 16 as shown in Figure 6B and described in [0051] of Idegami).
Regarding claim 8, the combination of Idegami, Dirckx and Wu teaches the membrane carrier according to claim 7, wherein the detection zone produces a color change when the target substance is detected (see Figure 6C and Figure 6B and [0049]-[0051] of Idegami wherein the change in intensity of a red line of 
Regarding claim 9, The combination of Idegami, Dirckx and Wu teaches the membrane carrier according to claim 7, wherein a detection substance (referred to as antibody 4 in Figure 6B of Idegami) responsible for producing a color change when the target substance is detected is immobilized in the detection zone (the color change is the exhibition of the red line of the labelling substance 16 which is immobilized as shown in Figure 6B and described in [0051] of Idegami).
Regarding claim 10, the combination of Idegami, Dirckx and Wu teaches a liquid sample test kit (referred to as immunochromatographic test strip 0 in [0025] of Idegami) having the membrane carrier (referred to as a liquid absorption carrier 1 in [0026] of Idegami) according to claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Idegami et al (JP2013053897, see attached translation) in view of Linder et al (US 20110256551) and further in view of Young et al (see attached translation of JP2016065253).
Regarding claim 2, Idegami teaches a membrane carrier (1) comprising a flow path (referred to as a minute flow path in [0033]) and a detection zone (which is occupied by labelling substance 16 as shown in Figure 1, see further Figure 6C and Figure 6B and [0049]-[0051], wherein the change in intensity of a red line of labelling substance 16 is shown on the liquid absorbing carrier 1 when the antigen 12 is detected in the detection zone) wherein a microstructure (see Figure 2A which shows a microstructure and Figure 2B which shows that the liquid absorbing carrier 
at least a carbon atom and a nitrogen atom and an oxygen atom are present on a surface of the detection zone (see [0027] which recites “[t]he liquid absorbent carrier 1 can be made using a polymer material. At that time, it is preferable to use a transparent resin. The transparent resin may be, for example, thermosetting transparent resin such as polystyrene, acrylic resin, polypropylene, cycloolefin polymer resin, polyethylene terephthalate resin, polyacetal, and polydimethylsiloxane (PDMS), which is a kind of silicone resin. By using such a transparent resin, it becomes easy to detect an optical signal of the labeling substance 16 for detection described later). 	Idegami does not explicitly teach a ratio of the number of oxygen atoms relative to a total number of individual types of atoms (number of oxygen atoms/ (number of carbon atoms + number of nitrogen atoms + number of oxygen atoms)) is 0.01 to 0.20. 
In the analogous art of providing methods of coating and enhanced surfaces, Young teaches a working composition comprising a polymer wherein the polymer is polyurethane whose molecular formula is (C17H16N2O4)n and therefore inherently has the ratio of (4 oxygen/ (17 carbon + 4 oxygen + 2 nitrogen)) i.e. ~ 0.17 value which is within the instant claim’s ratio range of 0.01 to 0.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the atomic ratios of Young on the surface on the surface of the detection zone of Idegami for the benefit of extending the functionality of further additives to surface coatings (see the last 
The combination of Idegami and Young does not explicitly teach a microstructure having a mean surface roughness of 0.005 μm to 1 μm. 
In the analogous art of providing microfluidic sample analyzers, Linder teaches that channels from different components or layers of a device may have different surface roughness (see [0095] of Linder). In some embodiments, at least a portion of a first channel of a first component may have a root mean square surface (RMS) roughness of less than about less than or equal to about 10 microns. In certain embodiments, the RMS surface roughness may be, for example, less than or equal to about 5 microns, less than or equal to about 3 microns, less than or equal to about 1 micron, less than or equal to about 0.8 microns, less than or equal to about 0.5 microns, less than or equal to about 0.3 microns, or less than or equal to about 0.1 microns. RMS surface roughness is a term known to those skilled in the art (see [0096] of Linder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface roughness of Linder into the microstructure of the combination of Young and Idegami for the benefit of providing a lower surface roughness and thereby increase the signal to noise ratio during detection (see [0078] of Linder).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dirckx et al (US 20160207042) and Wu (US 2010/0255512) as applied to claim 1 above, and further in view of Buechler (US 7,824,611).
Regarding claim 5, the combination of Wu and Dirckx teaches the membrane carrier according to claim 1.
The combination of Dirckx and Wu does not teach a membrane carrier wherein a nearest distance between the convex portions of the microstructures in the flow path is 2 to 500 micrometers.
In the analogous art of diagnostic devices for biological materials, Buechler discloses that a nearest distance between convex portions of the microstructures (referred to as the distance between the various protrusions in the flow path in C18/L1-8, therein preferably from about to 2 nm to 0.3 mm i.e. 0.002 micrometer to 0.0003 micrometers which is within the instant claim's range of 500 micrometer or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal distance of the combination of Dirckx and Wu by selecting the overlapping portion of ranges disclosed by Buechler because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see In re Malagari, 182 USPQ 549). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the nearest distance between the convex portions of microstructures of Buechler in the membrane carrier of Idegami because the relative positions and dimensions of the posts are known to facilitate drying of reagents on the surface during preparation of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dirckx et al (US 20160207042) and Wu et al (US 2010/0255512) and in further view of Khan  et al (US 2009/0111197).
Regarding claim 6, the combination of Dirckx and Wu teaches the membrane carrier according to claim 1.
The combination of Dirckx and Wu does not teach a membrane carrier wherein an aspect ratio of each of the plurality of the convex portions in the microstructure is 0.1 to 10.
In the analogous art of microfluidic devices and methods for performing assays, Khan teaches an aspect ratio of the convex portions of a microstructure (referred to as aspect ratio of the posts, ratio which is defined in [0031] by the distance between the posts and the width of each side of the post and whose value is 1.5:1, value which is within the instant claim's range of 0.1 or more or 2.0 or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspect ratio of convex portions of the microstructures of the combination of Idegami, Dirckx and Wu by selecting the overlapping portion of ranges disclosed by Khan because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see In re Malagari, 182 USPQ 549). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspect ratio of the membrane carrier of Idegami .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Idegami et al (JP2013053897, see attached translation) in view of Linder et al (US 20110256551) and Young et al (see attached translation of JP2016065253), as applied to claim 2, and further in view of Dirckx (US 20160207042).
The combination of Idegami, Linder and Young teaches the membrane carrier of claim 2. 
The combination of Idegami, Linder and Young does not explicitly teach a microstructure comprising a plurality of convex portions having a height of 5 μm to 1000 μm and a bottom diameter of 10 μm to 500 μm.
In the analogous art of providing fluidic systems having channels, Dirckx teaches a convex portion of a surface that mates with a cover (see [0114] of Dirckx), wherein the convex portions have a height of 5 μm to 1000 μm (a height of a convex portion corresponds to a radius of curvature of the convex portion, see [0114] of Dirckx which recites that “radius of curvature of for example, less than or equal to about 100 μm, less than or equal to about 50 μm, less than or equal to about 30 μm, less than or equal to about 20 μm, less than or equal to about 10 μm, less than or equal to about 5μm, less than or equal to about 3 μm, less than or equal to about 2 μm, less than or equal to about 1 μm, less than or equal to about 0.5μm, or less than or equal to about 0.1 μm. In some embodiments, the radius of curvature of a curved corner of a channel may be, e.g., greater than or equal to about 0.1 μm, greater than or equal to about 0.5 μm, greater than or equal to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convex portions of Dirckx into the microstructure of Wu for the benefit of “increase[ing] the amount of fluid being deposited from the fluid plug flowing along a portion of the channel”, see [0114] of Dirckx).
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to change height and bottom diameter of the convex portions, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Idegami et al (JP2013053897, see attached translation) in view of Linder et al (US 20110256551) and Young et al (see attached translation of JP2016065253), as applied to claim 2 above, and further in view of Kwak et al (Convex Grooves in .
The combination of Idegami, Linder and Young teaches the membrane carrier of claim 2. 
The combination of Idegami, Linder and Young does not explicitly teach a microstructure comprising a plurality of convex portions having a height of 5 μm to 1000 μm and a bottom diameter of 10 μm to 500 μm.
In the analogous art of providing microfluidic devices for detection of chemical and biological molecules i.e. a micro-scale analytical device, Kwak teaches a microstructure (referred to as microchannel in the second paragraph in page 4) comprising a plurality of convex portions (referred to as a convex SHM structure
on the bottom of the microchannel in in the second paragraph in page 4) having a height of 5 μm to 1000 μm (see Figure 5 which shows a height of 50 μm) and a bottom diameter of 10 μm to 500 μm (see Figure 5A which shows a transverse measurement of the bottom having a width or thickness of about 50 μm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convex portions of Kwak into the microstructure of the combination of Idegami, Linder and Young for the benefit of enhancing the mixing efficiency”, see the conclusion paragraph of Kwak which recites " The numerical simulation confirmed that the positive SHM devices perform better mixing efficiency than even shallow negative SHM devices. The developed passive SHM with a positive pattern can be easily integrated in a microfluidic device to enhance the mixing efficiency for various biological and chemical reactions”).
.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Idegami, Wu and Dirckx, as applied to claim 1 above, and further in view of Young et al (see attached translation of JP2016065253).
Regarding claim 13, the combination of Idegami, Wu and Dirckx teaches the membrane carrier according to claim 1, wherein an oxygen atom and at least one of a carbon atom and a nitrogen atom present on a surface of the detection zone (see [0027] of Idegami which recites “[t]he liquid absorbent carrier 1 can be made using a polymer material. At that time, it is preferable to use a transparent resin. The transparent resin may be, for example, thermosetting transparent resin such as polystyrene, acrylic resin, polypropylene, cycloolefin polymer resin, polyethylene terephthalate resin, polyacetal, and polydimethylsiloxane (PDMS), which is a kind of silicone resin. By using such a transparent resin, it becomes easy to detect an optical signal of the labeling substance 16 for detection described later).

In the analogous art of providing methods of coating and enhanced surfaces, Young teaches a working composition comprising a polymer wherein the polymer is polyurethane whose molecular formula is (C17H16N2O4)n and therefore inherently has the ratio of (4 oxygen/ (17 carbon + 4 oxygen + 2 nitrogen)) i.e. ~ 0.17 value which is within the instant claim’s ratio range of 0.01 to 0.3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the oxygen atomic ratios to total carbon, oxygen and nitrogen atoms of Young on the surface of the detection zone of Idegami for the benefit of extending the functionality of further additives to surface coatings (see the last paragraph in page 3 of the attached translation of Young which recites “the present invention can be applied to polymer coatings. This is because the particles can be embedded directly in these coatings to extend the functionality of further additives to surface coatings”).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797